Citation Nr: 1610540	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1. What evaluation is warranted for onychomycosis from March 17, 2009?
 
2. Entitlement to service connection for atrophic skin lesions.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel

INTRODUCTION
 
The Veteran served on active duty from May 2004 to March 2009.
 
This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was later transferred to the RO in Houston, Texas.
 
In May 2015, the Veteran testified before the undersigned at a videoconference hearing at the RO.  A transcript of that hearing is of record.
 
For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In the rating decision on appeal VA granted entitlement to service connection for onychomycosis, a fungal infection of the toenails, and assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  Under the pertinent rating criteria set forth in this Diagnostic Code the appellant is eligible for a 10 percent rating if the disease covers at least 5 percent of his entire body, at least 5 percent of exposed areas, or if his treatment requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  
 
It is clear from a June 2010 VA examination report that onychomycosis neither covers at least 5 percent of his body nor does it cover at least 5 percent of exposed areas.  In his hearing testimony, however, the Veteran explained that a VA physician prescribed treatment with Lamisil, an antifungal drug.  

Significantly, however, in October 2015, VA modified the M-21 Manual to explain the meaning of certain terms used in in Diagnostic Code 7806.  Specifically, the newly adopted provisions state that: 
 
"The term 'systemic therapy such as corticosteroids or other immunosuppressive drugs,' that is contained in certain [diagnostic codes] under 38 C.F.R. 4.118, refers to any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder.  Medications that are applied topically (directly to the skin), including topical corticosteroids or immunosuppressives, are not considered systemic for VA purposes."  

VA Adjudication Procedure Manual M21-1 MR, part III, subpart iv, chapter 4, 
§ J. 3. f.
 
In Johnson v. McDonald, No. 14-2778 (U.S. Ct. Vet. App. March 1, 2016), the United States Court of Appeals for Veterans Claims addressed the application of the foregoing Manual provision above to topical corticosteroids.  Because Lamisil is not a topical corticosteroid, that decision does not directly affect the outcome of the Veteran's case.  http://drugs.com/pro/lamisil.html 
 
Lamisil is, however, used for the treatment of "onychomycosis of the toenail or fingernail due to dermatophytes (tinea unguium)."  Id.  
 
A toenail is an unguis, that is, by definition a toenail is the "horny cutaneous plate on the dorsal surface of the distal end of the terminal phalanx of a finger or toe, made up of flattened epithelial scales developed from the stratum lucidum of the skin."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1840 (32d ed. 2012).  Because oral Lamisil is prescribed by a medical professional to treat an underlying skin disorder, arguably it is systemic therapy for the purposes of Diagnostic Code 7806.  M21-1 MR, part III, subpart iv, chapter 4, § J. 3. f.
 
Arguably, the Veteran is eligible for a 10 percent rating for periods in which oral Lamisil was required for less than six weeks during the last 12 months.  Higher ratings of 30 or 60 percent are potentially available if such treatment has been required for more than six weeks during a 12 month period.  Unfortunately, the present record does not indicate when or how often Lamisil has been required since March 17, 2009, the effective date for service connection.  As such, the claim must be remanded to obtain this information.
 
The appellant also claims entitlement to service connection for atrophic skin lesions.  Service treatment records indicate the presence of "atrophic papules [with] striae distensae on the right axilla and right inner arm . . . ."  The Veteran claims he has experienced periodic post-service outbreaks of the same condition, with burning and itching.
 
Although the Veteran was examined for this disorder, the June 2010 VA examination report does not include a medical opinion addressing whether any current diseases of the skin are related to his in-service symptoms.  Although the record was left open for the purpose, the post-hearing records submitted by the Veteran also do not include a medical opinion addressing whether a skin disease of the right arm  is related to service.  Under these circumstances, the Board will remand the claim for service connection for atrophic skin lesions to obtain a new examination with a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should obtain all VA treatment records related to the Veteran's fungal toenail infection since March 2009, including any available information about the results of a March 2009 biopsy which, according to the June 2010 VA examination report, was missing at the time of that examination.  The AOJ should also obtain any prescription and dosage information concerning the Veteran's use of the antifungal drug Lamisil.  If the AOJ cannot locate these records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  
 
2. The Board instructs the AOJ that treatment with Lamisil is considered systemic therapy for the purposes of 38 C.F.R. § 4.118, Diagnostic Code 7806 and that the Veteran theoretically should be assigned a 10 percent rating for any periods in which he required treatment with Lamisil for less than six weeks during the last 12 months, a 30 percent rating for periods in which he required treatment with Lamisil for at least six weeks within the last 12 months, and a 60 percent rating for any period of at least 12 months in which he required treatment with Lamisil on a constant or near-constant basis.
 
The Veteran should be given the opportunity to send the AOJ any information he has about his treatment with Lamisil.  
 
3. The Veteran should be scheduled for a VA dermatology examination by a physician to determine the nature and etiology of any diagnosed skin disease of the right axilla and right inner arm.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file, including any available information regarding a March 2009 biopsy which, according to the June 2010 VA examination report, was missing at the time of the of that examination.  All indicated tests should be accomplished, and all clinical findings reported in detail.  
 
If a skin disorder is diagnosed, the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is etiologically related to the Veteran's active duty service, including the skin neoplasms and atrophic papules with striae distensae on the right axilla or right inner arm noted in March 2009 service treatment records.  The examiner must also address in writing the Veteran's hearing testimony indicating that he has periodic outbreaks of his post-service skin disorder.
 
4. After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

